      Case 2:19-cv-02737-JAR-ADM Document 25 Filed 03/19/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF KANSAS
                                 KANSAS CITY DIVISION

FRED NEKOUEE, individually,                          :
                                                     :
               Plaintiff,                            :
                                                     :
vs.                                                  : Case No. 2:19-cv-02737-JAR-ADM
                                                     :
NEIMAN PLAZA. LLC,                                   :
a Kansas limited liability company;                  :
                                                     :
and                                                  :
                                                     :
FAMILY DOLLAR, INC., a North Carolina                :
corporation;                                         :
                                                     :
            Defendants.                              :
_______________________________________/
                STIPULATION OF DISMISSAL WITH PREJUDICE

       Plaintiff and Defendants by and through their respective counsel, hereby stipulate to the

dismissal of this action against Defendants with prejudice pursuant to Fed. R. Civ. P.

41(a)(1)(A)(ii) as the parties have entered into a Settlement Agreement. Except as otherwise

agreed, each such party to bear its own costs and attorney’s fees.

       DATE: March 19, 2020
                                             Respectfully submitted,

                                             s/Robert J. Vincze           _
                                             Robert J. Vincze (KS #14101)
                                             Law Offices of Robert J. Vincze
                                             PO Box 792, Andover, Kansas 67002
                                             Phone: 303-204-8207; Email: vinczelaw@att.net

                                             Attorney for Plaintiff Fred Nekouee

       and




                                                 1
      Case 2:19-cv-02737-JAR-ADM Document 25 Filed 03/19/20 Page 2 of 2




s/Joseph E. Bant
Scott A. Wissel (KS #18589)
Joseph E. Bant (KS #23982)
Lewis Rice LLC
1010 Walnut, Suite 500
Kansas City, Missouri 64106
Phone: 816-421-2500
Fax: 816-472-2500
Email: sawissel@lewisricekc.com
jebant@lewisricekc.com

Attorneys for Defendant Nieman Plaza. LLC

s/Daniel B. Boatright
Daniel B. Boatright (KS #15298)
Littler Mendelson, P.C.
1201 Walnut Street, Suite 1450
Kansas City, Missouri 64106
Telephone: 816-627-4400
Fax: 816-627-4444
Email: DBoatright@littler.com

Attorney for Defendant Family Dollar, Inc.


                              CERTIFICATE OF SERVICE

       I certify that on March 19, 2020, I electronically filed the foregoing Joint Stipulation with
the Clerk of the Court using the CM/ECF system.

                                                     s/Robert J. Vincze
                                                     Robert J. Vincze (CO #28399)




                                                 2
